Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2021/0051345) teaches encoding and decoding where DMVR (a second processing tool) and LIC (a first processing tool that comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block) are invoked in a mutually exclusive manner. U.S. Patent Publication No. 2022/0021869 also teaches the use of OBMC (a processing tool that uses bi-prediction with CU-level weights and in which different weights are applied to a first prediction block and a second prediction block of the current block to acquire a final prediction of the current block) in such a system and that OBMC may be disabled where the current block uses LIC (the first weighted prediction processing tool) and/or based on a size of the current block. However, such prior art, even as combined, does not disclose that an index associated with the fifth processing tool is signaled in the bitstream based on whether the first weighted prediction processing tool is enabled, a size of the current block, and whether the current block is coded with a bi-prediction mode, and wherein the index indicates whether the fifth processing tool is enabled or disabled for the current block.  Specifically, the prior art does not disclose:
…
wherein whether an index associated with a fifth processing tool is signaled in the bitstream is based on whether the first weighted prediction processing tool is enabled, a size of the current block, and whether the current block is coded with a bi-prediction mode, and
wherein the index indicates whether the fifth processing tool is enabled or disabled for the current block, …
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-9 and 11-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481